—Orders of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 11, 1997, which, upon a fact-finding determination of neglect, placed the subject children in petitioner’s custody for a period of up to 1 year, unanimously affirmed, without costs.
As this Court determined upon the appeal of the children’s father (Matter of Doran J., 257 AD2d 521), a preponderance of the evidence established that the father inflicted excessive corporal punishment. The evidence similarly established appellant mother’s knowledge of the father’s conduct, her lack of concern for the children’s injuries, and her failure to take steps to insure their safety.
The court properly exercised its discretion in refusing to grant an adjournment following appellant’s failure to appear. She was in court when the adjourned date was given and was scheduled to testify. No explanation for her absence was ever provided, and the record supports the conclusion that her failure to appear was willful and manifested her desire not to testify. Furthermore, appellant had the opportunity pursuant to Family Court Act § 1042 to move for a rehearing but made *100no such motion. Concur — Tom, J. P., Andrias, Saxe and Friedman, JJ.